1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11                                          Case No. 5:17-cv-00605-GJS
     RICHARD WINDER,
12
                 Plaintiff
13                                          JUDGMENT
           v.
14
     JOHN MCMAHON, et al.,
15
                 Defendants.
16
17
18        Pursuant to the Court’s Memorandum And Order On Motion For Summary
19   Judgment,
20     IT IS ADJUDGED THAT this case is dismissed with prejudice.
21
22   DATE: November 5, 2018             __________________________________
                                        GAIL J. STANDISH
23                                      UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
